Detailed Action
This application is in condition for allowance except for the following formal matters:
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the groove 110 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in figure 3a there is a leader line pointing to groove 45 without a reference numeral.  Figure 3c incorrectly illustrates position B. In position B, the posts 46 would be seen as engaging the locking grooves 45.  Furthermore, the second pair of cavities 42, 42’ would not be seen in position B.  They would be located on the backside of the bar engaging with the ball catches. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fail to disclose a device for attaching a bracelet to a watch case, the device comprising a bar secured to the watch case by a horn, and an insert integral with the end of a bracelet, wherein the bar and the insert are complementary in order to 5cooperate by fitting one inside the other to form removable assembly able to make the bracelet interchangeable, wherein the bar is formed by a cylindrical hollow body provided with two retractable pivots, and having a housing being arranged to cooperate by interlocking with 10the insert, the bar holding the insert, the bar being arranged so as to pivot from a first position A, in which the insert is capable of being positioned on the bar, into a second position B in which the insert is locked onto the bar by a locking device cooperating with the holding means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/               Primary Examiner, Art Unit 3677